Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCCOUNTING FIRM We hereby consent to the incorporation by reference in this prospectus supplement and the accompanying prospectus as part of a “shelf” registration statement filed on Form S-3 (file No. 333-206789) of our report dated March 30, 2016 relating to the financial statements included in Celsion Corporation’s Annual Report on Form 10-K, as amended by Amendment No. 1 on Form 10K/A, for the year ended December 31, 2015. We also consent to the reference to us under the heading “Experts” in such Prospectus Supplement. Baltimore, Maryland December 20, Suite 200, 809 Glen Eagles CourtBaltimore, Maryland 21286 - 410-823-8000 - Fax: 410-296-4815 - www.stegman.com Member
